BIJUR, J.
The plaintiffs, landlords, sued for rent due under a lease. The defendant counterclaimed for breach of a covenant to *975repair. The repairs claimed were to ovens and chimneys connected with the basement of the premises. The lease describes the premises rented as “the basement bakery.” I think that the judge below erred in holding that the ovens and chimneys were not part of the premises so described.
The judgment is reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.